—Appeal by the defendant from a judgment of the County Court, Westchester County (Perone, J.), rendered July 13, 1998, convicting him of burglary in the second degree, reckless driving, and violation of Vehicle and Traffic Law § 1180 (b), after a nonjury trial, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the conviction of burglary in the second degree to criminal trespass in the second degree, and vacating the sentence imposed thereon; as so modified, the judgment is affirmed (see, People v Kolempear, 267 AD2d 327 [decided herewith]).
Contrary to the defendant’s contention, the evidence was legally sufficient to support a finding that he acted as an accessory (see, Penal Law § 20.00). Santucci, J. P., Joy, Florio and Luciano, JJ., concur.